Exhibit 10.1

EXECUTION VERSION

STOCKHOLDER’S AGREEMENT

by and between

DEUTSCHE TELEKOM AG

and

AT&T INC.

DATED AS OF MARCH 20, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1   

Section 1.1

  Definitions      1   

Section 1.2

  Other Definitional Provisions      6    ARTICLE II REPRESENTATIONS AND
WARRANTIES      7   

Section 2.1

  Representations and Warranties of the Company      7   

Section 2.2

  Representations and Warranties of the Stockholder      7    ARTICLE III
CORPORATE GOVERNANCE      8   

Section 3.1

  Board Representation      8   

Section 3.2

  Use of Information      9    ARTICLE IV STANDSTILL; VOTING      10   

Section 4.1

  Standstill Restrictions      10   

Section 4.2

  Attendance at Meetings      11    ARTICLE V TRANSFER RESTRICTIONS      12   

Section 5.1

  Transfer Restrictions      12   

Section 5.2

  Legends on Purchaser Shares; Securities Act Compliance      13    ARTICLE VI
REGISTRATION RIGHTS      14   

Section 6.1

  Demand Request      14   

Section 6.2

  Piggy-Back Registration      16   

Section 6.3

  Termination of Registration Obligation      16   

Section 6.4

  Registration Procedures      17   

Section 6.5

  Registration Expenses      21   

Section 6.6

  Indemnification; Contribution      22   

Section 6.7

  Indemnification Procedures      23    ARTICLE VII NON-COMPETITION      24   

Section 7.1

  Non-Competition      24    ARTICLE VIII MISCELLANEOUS      25   

Section 8.1

  Termination      25   

Section 8.2

  Injunctive Relief      25   

Section 8.3

  Assignments      26   

Section 8.4

  Amendments; Waiver      26   



--------------------------------------------------------------------------------

Section 8.5

  Notices      26   

Section 8.6

  Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of Trial
by Jury      27   

Section 8.7

  Interpretation      28   

Section 8.8

  Entire Agreement; No Other Representations      28   

Section 8.9

  No Third-Party Beneficiaries      28   

Section 8.10

  Severability      28   

Section 8.11

  Counterparts      28   

Section 8.12

  Effectiveness      29   



--------------------------------------------------------------------------------

STOCKHOLDER’S AGREEMENT, dated as of March 20, 2011 (this “Agreement”), by and
between AT&T Inc., a Delaware corporation (the “Company”), and Deutsche Telekom
AG, an Aktiengesellschaft organized and existing under the laws of the Federal
Republic of Germany (the “Stockholder”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, and as a condition
and inducement to the Company’s willingness to enter into this Agreement, the
Company and the Stockholder are entering into a Stock Purchase Agreement, dated
as of the date hereof (the “Acquisition Agreement”), pursuant to which, among
other things, the Company will purchase all of the outstanding shares of capital
stock of T-Mobile USA, Inc., a Delaware corporation (“T-Mobile”), from an
indirect wholly-owned subsidiary of the Stockholder upon the terms and
conditions set forth in the Acquisition Agreement (the “Acquisition”);

WHEREAS, the Company and the Stockholder desire to establish in this Agreement
certain terms and conditions concerning the shares of common stock, par value
$1.00 per share (the “Common Stock”), of the Company delivered to the
Stockholder pursuant to the Acquisition Agreement and related provisions
concerning the Stockholder’s relationship with and investment in the Company
following the Closing; and

WHEREAS, this Agreement shall take effect as of the Closing.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:

“Acquisition” shall have the meaning set forth in the Recitals.

“Acquisition Agreement” shall have the meaning set forth in the Recitals.

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under Common Control with that Person; provided that the
Stockholder shall not be deemed to be an Affiliate of the Company and vice
versa.

“Agreement” shall have the meaning set forth in the Preamble.

“Ancillary Agreements” shall have the meaning set forth in the Acquisition
Agreement.

 



--------------------------------------------------------------------------------

“Beneficially Own” shall mean, with respect to any securities, (i) having
“beneficial ownership” of such securities for purposes of Rule 13d-3 or 13d-5
under the Exchange Act (or any successor statute or regulation), (ii) having the
right to become the Beneficial Owner of such securities (whether such right is
exercisable immediately or only after the passage of time or the occurrence of
conditions) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise, or (iii) having an exercise or conversion privilege or a settlement
payment or mechanism with respect to any option, warrant, convertible security,
stock appreciation, swap agreement or other security, contract right or
derivative position, whether or not currently exercisable, at a price related to
the value of the securities for which Beneficial Ownership is being determined
or a value determined in whole or part with reference to, or derived in whole or
in part from, the value of the securities for which Beneficial Ownership is
being determined that increases in value as the value of the securities for
which Beneficial Ownership is being determined increases or that provides to the
holder an opportunity, directly or indirectly, to profit or share in any profit
derived from any increase in the value of the securities for which Beneficial
Ownership is being determined (excluding any interests, rights, options or other
securities set forth in Rule 16a-1(c)(1)-(5) or (7) promulgated pursuant to the
Exchange Act). The terms “Beneficial Owner” and “Beneficial Ownership” shall
have a correlative meaning.

“Blackout Period” shall have the meaning set forth in Section 6.1(d).

“Board” shall mean, as of any date, the Board of Directors of the Company in
office on that date.

“Business” shall mean the business of marketing, selling and providing wireless
telecommunication services (including voice and data services) as a network
operator in the United States, but excluding (A) the provision over the internet
of value added services, internet services, “over the top” services (including
the provision of VoIP services and apps), provided that such services are
immaterial as compared to the revenues of T-Mobile in the United States as of
the date of this Agreement, (B) the provision of wireless telecommunication
services as a part of, in connection with or ancillary to an offering of
telecommunication solutions for enterprises or government where such services
represent less than 30% by revenue of the total services provided to such
enterprise or government, (C) the offering of internet content or acting as an
internet provider, and (D) venture capital or minority investments that do not
individually exceed $100 million capital invested by Stockholder.

“Business Day” shall mean any day other than a Saturday, Sunday, federal holiday
or a day on which banks in the City of New York are authorized or obligated by
law to close.

“Business Marks” means the Trademarks owned by, or exclusively licensed to, the
Stockholder or its Subsidiaries (other than T-Mobile and its Subsidiaries) that
are used by T-Mobile or any of its Subsidiaries in connection with the Business,
including the “Business Marks” as such term is defined in the Acquisition
Agreement.

“Chosen Courts” shall have the meaning set forth in Section 8.6.

 

2



--------------------------------------------------------------------------------

“Claim Notice” shall have the meaning set forth in Section 6.7(a)

“Claims” shall have the meaning set forth in Section 6.6(a).

“Closing” shall have the meaning set forth in the Recitals.

“Common Stock” shall have the meaning set forth in the Recitals.

“Company” shall have the meaning set forth in the Preamble.

“Competing Business” shall have the meaning set forth in Section 7.1.

“Control” (including, with correlative meanings, “Controlled by” and “under
Common Control with”) shall mean the possession, direct or indirect, of the
power to direct or cause the direction of management or policies of a Person,
whether through ownership of securities, by contract or otherwise.

“Demand Registration Statement” shall have the meaning set forth in
Section 6.1(a).

“Demand Request” shall have the meaning set forth in Section 6.1(a).

“Director” shall mean any member of the Board.

“Effective Period” shall have the meaning set forth in Section 6.4(a)(iii).

“Encumbrance” shall mean any lien, pledge, charge, claim, encumbrance, security
interest, option, mortgage, easement or other restriction or third-party right
of any kind, including any right of first refusal or restriction on voting, in
each case other than pursuant to the this Agreement.

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.

“Indemnifying Party” shall have the meaning set forth in Section 6.7(a).

“Lock-Up Period” shall have the meaning set forth in Section 5.1(b).

“Market Value” shall mean, as of any date, the average of the daily closing
prices per share of Common Stock during the regular trading sessions on the NYSE
(or on the principal securities exchange or interdealer quotation system on
which Common Stock is then listed or quoted) for each of the 30 full trading
days immediately preceding (but not including) such date.

“Maximum Number” shall have the meaning set forth in Section 6.2(b).

“Nominating Committee” shall have the meaning set forth in Section 3.1(a).

“NYSE” shall mean the New York Stock Exchange, Inc.

 

3



--------------------------------------------------------------------------------

“Organizational Documents” shall mean, with respect to any Person, such Person’s
articles or certificate of association, incorporation, formation or
organization, by-laws, limited liability company agreement, partnership
agreement or other constituent document or documents, each in its currently
effective form as amended from time to time.

“Other Capital Stock” shall mean shares of any class of capital stock of the
Company other than the Common Stock that are entitled to vote generally in the
election of Directors.

“Other Holder” shall have the meaning set forth in Section 6.2(b).

“Ownership Threshold” shall mean 5% or more of the Voting Power; provided that
if the action that causes the Stockholder to cease to Beneficially Own 5% or
more of the Voting Power is taken by the Company, then the Ownership Threshold
shall be 2.5% or more of the Voting Power; provided, further, that if, after
ceasing to Beneficially Own 5% or more of the Voting Power, the Stockholder
Transfers Beneficial Ownership of any Voting Securities to a third party, then
the Ownership Threshold shall revert to 5% or more of the Voting Power.

“Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Governmental Entity or other entity of
any kind or nature.

“Piggy-Back Registration” shall have the meaning set forth in Section 6.2(a).

“Piggy-Back Request” shall have the meaning set forth in Section 6.2(a).

“Piggy-Back Shares” shall have the meaning set forth in Section 6.2(a).

“Purchaser Shares” shall mean the shares of Common Stock issued to the
Stockholder at the Closing pursuant to the Acquisition Agreement and any shares
of Common Stock or other securities issued in respect thereof or into which such
shares of Common Stock shall be converted in connection with stock splits,
reverse stock splits, stock dividends or distributions, combinations or any
similar recapitalizations on or after the date hereof.

“Registrable Shares” shall mean, at any time, the Purchaser Shares that are
Beneficially Owned by the Stockholder.

“S-3 Eligible” shall have the meaning set forth in Section 6.1(a).

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated by the SEC from time to time
thereunder.

“Significant Event” means (i) the public announcement by the Company or any of
its Affiliates of the entry by it into a definitive agreement with a Person or
group (as contemplated by Exchange Act Rule 13d-5(b)) providing for a business
combination, merger, tender offer, consolidation, share exchange, sale of
assets, liquidation, restructuring,

 

4



--------------------------------------------------------------------------------

recapitalization or other similar transaction involving the Company or any of
its Voting Securities pursuant to which (A) (x) at least a majority of the
outstanding shares of Common Stock would be converted into cash or securities of
another Person (other than a wholly-owned Subsidiary of the Company), (y) at
least a majority of the then outstanding shares of Common Stock would be owned
by Persons other than by virtue of such Persons’ ownership of shares of Common
Stock immediately prior to such transaction, or (z) any Person or group (as
contemplated by Exchange Act Rule 13d-5(b) (other than a wholly-owned Subsidiary
of the Company) would, after such transaction, own at least a majority of the
outstanding shares of Common Stock, or (B) which would result in at least a
majority of the assets of the Company and its Affiliates taken as a whole being
sold to any Person or group (as contemplated by Exchange Act Rule 13d-5(b)) or
(ii) the commencement by a third party of a tender or exchange offer to acquire
Beneficial Ownership of at least a majority of the outstanding shares of Common
Stock, which tender or exchange offer has been recommended by the Board.

“Stockholder” shall have the meaning set forth in the Preamble.

“Stockholder Designee” shall have the meaning set forth in Section 3.1(a).

“Subsidiary” shall mean, with respect to any Person, any other entity (i) whose
securities or other ownership interests, having by their terms the power to
elect a majority of the board of directors or other Persons performing similar
functions, are owned or controlled, directly or indirectly, by such Person,
(ii) whose business and policies such Person has the power, directly or
indirectly, to direct, or (iii) of which 50% or more of the securities,
partnership or other ownership interests are owned, directly or indirectly, by
such Person.

“T-Mobile” shall have the meaning set forth in the Preamble.

“Trademarks” shall mean all trademarks, service marks, brand names, product
names and slogans, certification marks, collective marks, d/b/a’s, assumed
names, Internet domain names, logos, symbols, trade dress, trade names and any
and every other form of trade identity and other indicia of origin, all
applications and registrations therefor and renewals thereof and all goodwill
associated therewith and symbolized thereby.

“Transfer” shall mean any direct or indirect sale, transfer, assignment, pledge,
hypothecation, mortgage, license, gift, creation of a security interest in or
lien on, placement in trust (voting or otherwise), encumbrance or other
disposition to any Person, including those by way of spin-off, hedging or
derivative transactions or otherwise; provided, however, that any tender or
exchange offer, merger (other than a merger by the Stockholder to effect a
reorganization or recapitalization), amalgamation, plan of arrangement or
consolidation or any similar transaction in which each holder of capital stock
of the Stockholder (other than, if applicable, the Person proposing such
transaction) disposes or is offered the opportunity to dispose of some or all
capital stock of the Stockholder Beneficially Owned by each such holder or which
otherwise results in the acquisition of some or all capital stock of the
Stockholder Beneficially Owned by each such holder shall not be deemed to be the
Transfer of any Purchaser Shares Beneficially Owned by the Stockholder.

“Votes” shall mean votes entitled to be cast generally in the election of
Directors.

 

5



--------------------------------------------------------------------------------

“Voting Power” shall mean, as of any time, the ratio, expressed as a percentage,
of (i) the Votes represented by the Voting Securities with respect to which the
Voting Power is being determined to (ii) the aggregate Votes represented by all
then outstanding Voting Securities.

“Voting Securities” shall mean, together, (i) the Common Stock and (ii) any
Other Capital Stock.

Section 1.2 Other Definitional Provisions. Unless the express context otherwise
requires:

(a) the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(b) the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;

(c) any reference herein to “Dollars” and “$” are to United States Dollars;

(d) any references herein to a specific Section, Schedule, Annex or Exhibit
shall refer, respectively, to Sections, Schedules, Annexes or Exhibits of this
Agreement;

(e) wherever the word “include”, “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
and

(f) references herein to any gender includes the other gender.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company
represents and warrants to the Stockholder as of the date hereof that:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The Company has all requisite power and authority and has taken all action
necessary in order to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by the Company of this
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary action of the Company. This Agreement has been duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery of this Agreement by the Stockholder, constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, fraudulent transfer,

 

6



--------------------------------------------------------------------------------

reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally or, as to enforceability, by general equitable
principles.

(c) The execution and delivery of this Agreement by the Company and the
performance of its obligations hereunder will not constitute or result in (i) a
breach or violation of, or a default under, the Organizational Documents of the
Company, (ii) a breach or violation of, a termination (or right of termination)
or default under, the creation or acceleration of any obligations under, or the
creation of an Encumbrance on any of the assets of the Company (with or without
notice, lapse of time or both) pursuant to, any agreement, lease, license,
contract, note, mortgage, indenture, arrangement or other obligation binding
upon the Company, or (iii) conflict with, breach or violate any law applicable
to the Company or by which its properties are bound or affected, except, in the
case of clause (ii) or (iii) above, for any breach, violation, termination,
default, creation or acceleration that would not, individually or in the
aggregate, reasonably be likely to impair the ability of the Company to perform
its obligations under this Agreement.

(d) The Company is a “well-known seasoned issuer” (as defined in Rule 405
promulgated under the Securities Act) eligible to register the Registrable
Shares for resale by the Stockholder on a registration statement on Form S-3
under the Securities Act. The Company is subject to the reporting requirements
of the Exchange Act.

Section 2.2 Representations and Warranties of the Stockholder. The Stockholder
represents and warrants to the Company as of the date hereof that:

(a) The Stockholder is an Aktiengesellschaft organized and existing under the
laws of the Federal Republic of Germany.

(b) The Stockholder has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution and
delivery by the Stockholder of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action of the
Stockholder. This Agreement has been duly executed and delivered by the
Stockholder and, assuming the due authorization, execution and delivery of this
Agreement by the Company, constitutes the legal, valid and binding obligation of
the Stockholder, enforceable against the Stockholder in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws affecting the enforcement
of creditors’ rights generally or, as to enforceability, by general equitable
principles.

(c) The execution and delivery of this Agreement by the Stockholder and the
performance of its obligations hereunder will not constitute or result in (i) a
breach or violation of, or a default under, the Organizational Documents of the
Stockholder, (ii) a breach or violation of, a termination (or right of
termination) or default under, the creation or acceleration of any obligations
under, or the creation of an Encumbrance on any of the assets of the Stockholder
(with or without notice, lapse of time or both) pursuant to, any agreement,
lease, license, contract, note, mortgage, indenture, arrangement or other
obligation binding upon the Stockholder, or (iii) conflict with, breach or
violate any law applicable to the Stockholder or by which its properties are
bound or affected, except, in the case of clause (ii) or (iii) above, for any
breach, violation, termination, default, creation or acceleration that would
not, individually or in

 

7



--------------------------------------------------------------------------------

the aggregate, reasonably be likely to impair the ability of the Stockholder to
perform its obligations under this Agreement.

(d) Immediately prior to the execution hereof, the Stockholder and its
Subsidiaries do not Beneficially Own any shares of Common Stock.

ARTICLE III

CORPORATE GOVERNANCE

Section 3.1 Board Representation. (a) Pursuant to the Acquisition Agreement and
in accordance with the terms thereof, the Stockholder has designated one
Director (the “Stockholder Designee”) to serve on the Board until the next
meeting of stockholders of the Company at which directors are elected.
Thereafter, the Stockholder shall have the right to designate the Stockholder
Designee or a successor thereto and, as long as such Stockholder Designee
satisfies the requirements of Section 3.1(b), the governance guidelines of the
Company, as in effect from time to time and is otherwise reasonably acceptable
to the Board and the Corporate Governance and Nominating Committee of the Board
(including any successor committee, the “Nominating Committee”), the Company
shall use its reasonable best efforts to cause the Stockholder Designee to be
included in the slate of Directors approved by the Board for election at each
meeting of stockholders of the Company at which directors are elected; provided,
however, that if for any period greater than 30 consecutive days the Stockholder
shall Beneficially Own Voting Securities representing less than the applicable
Ownership Threshold, the Stockholder shall promptly cause the Stockholder
Designee to resign and the contractual right of the Stockholder to designate a
Director pursuant to this Section 3.1(a) or otherwise shall terminate.

(b) The Stockholder Designee shall, in the reasonable judgment of the Nominating
Committee and the Board, (i) have the requisite skill and experience to serve as
a director of a publicly traded company, (ii) not be prohibited or disqualified
from serving as a director of the Board pursuant to any rule or regulation of
the SEC or NYSE or by applicable law, and (iii) satisfy the governance
guidelines of the Company, as in effect from time to time, and the
Organizational Documents of the Company and otherwise satisfy the qualification
standards to serve as a Director set forth in the Company’s Corporate Governance
Guidelines, as they may be amended from time to time. The Stockholder shall, and
shall cause the Stockholder Designee to, timely provide the Company with
accurate and complete information relating to the Stockholder and the
Stockholder Designee that may be required to be disclosed by the Company under
the Securities Act or the Exchange Act, including such information required to
be furnished by the Company with respect to the Stockholder Designee in a proxy
statement pursuant to Rule 14a-101 promulgated under the Exchange Act. In
addition, at the Company’s request, the Stockholder shall cause the Stockholder
Designee to complete and execute the Company’s director and officer
questionnaire prior to being admitted to the Board or standing for reelection at
an annual meeting of stockholders or at such other time as may be reasonably
requested by the Company.

(c) Not less than 120 days prior to each meeting of stockholders of the Company
at which directors are to be elected (assuming for these purposes that each
annual

 

8



--------------------------------------------------------------------------------

meeting shall be held on the anniversary of the prior year’s annual meeting),
the Stockholder shall provide the Company with written notice of the name of the
Stockholder Designee to be nominated for election at such meeting. If it is
determined that a Stockholder Designee does not satisfy the requirements of
Section 3.1(a) and 3.1(b), or if such Stockholder Designee is not available or
eligible to stand for election, then the Stockholder may attempt to name an
acceptable and available replacement designee and any such designee satisfying
the requirements set forth herein will be included as a nominee for election at
such meeting if written notice of the name of such Stockholder Designee is
provided to the Company within a reasonable period of time prior to the mailing
of the proxy statement for such meeting.

(d) Following the Closing, upon the resignation, retirement or other removal
from office of the Stockholder Designee, (i) the Stockholder shall be entitled
promptly to designate a replacement Stockholder Designee who satisfies the
requirements of Section 3.1(a) and Section 3.1(b) and (ii) the Company shall use
its reasonable best efforts to cause the appointment or election of such
replacement designee as a Director; provided that this Section 3.1(d) shall not
require the Company to cause the appointment to the Board of a Stockholder
Designee to replace a Stockholder Designee who has resigned from the Board
following the failure of such Stockholder Designee to be elected to the Board by
the requisite vote of the stockholders of the Company. If such Stockholder
Designee is not appointed, at the request of the Stockholder, the Company will
discuss with the Stockholder the appointment of an alternative Stockholder
Designee.

Section 3.2 Use of Information.

(a) Subject to the requirements of applicable law, regulations and rules
(including the regulations and rules of any applicable stock exchange), the
Stockholder shall, and shall cause its officers, directors, employees,
accountants, counsel and consultants (“Representatives”) and the Stockholder
Designee to, keep confidential, all information and documents of the Company and
its Affiliates obtained by the Stockholder Designee in such Stockholder
Designee’s capacity as a Director unless such information (i) is or becomes
publicly available other than as a result of a breach of this Section 3.2 by the
Stockholder, including by way of actions taken by its Representatives or the
Stockholder Designee; (ii) was within the possession of the Stockholder or the
Stockholder Designee prior to being furnished such information by or on behalf
of the Company on a non-confidential basis; provided that the source of such
information was not known by the Stockholder, its Representatives or the
Stockholder Designee to be bound by a confidentiality agreement with, or other
contractual or legal obligation of confidentiality to, the Company with respect
to such information; (iii) is or becomes available to the Stockholder or the
Stockholder Designee on a non-confidential basis from a source other than the
Company or any of its Representatives; provided that such source was not known
to the Stockholder or the Stockholder Designee to be bound by a confidentiality
agreement with, or other contractual or legal obligation of confidentiality to,
the Company with respect to such information; or (iv) is independently developed
by or on behalf of the Stockholder or the Stockholder Designee without violating
any of the obligations under this Section 3.2.

(b) The Stockholder shall not, and shall cause its Affiliates, Representatives
and the Stockholder Designee not to, use any non-public information obtained by
the

 

9



--------------------------------------------------------------------------------

Stockholder Designee in such Stockholder Designee’s capacity as a Director in
any manner adverse to the Company or in violation of duties under law. The
Stockholder shall cause the Stockholder Designee to resign at any time the
presence of such individual as the Stockholder Designee on the Board shall, in
the reasonable judgment of the Board, reasonably be likely to violate applicable
law.

ARTICLE IV

STANDSTILL; VOTING

Section 4.1 Standstill Restrictions. Except as expressly provided for in this
Agreement, until the earlier of (X) the date of a Significant Event and (Y) the
later of (a) the second anniversary of the Closing and (b) the date that is one
year after the first date on which the Stockholder Beneficially Owns Voting
Securities representing less than the applicable Ownership Threshold or ceases
to have a right to designate a Stockholder Designee or successor on the Board
(including because the Stockholder has unilaterally irrevocably relinquished its
right to appoint such designee), without the prior consent of the Company, the
Stockholder shall not, and shall cause each of its Affiliates not to, directly
or indirectly, alone or in concert with any other Person:

(i) acquire, offer to acquire or agree to acquire Beneficial Ownership of more
than 10.1% of the Voting Power;

(ii) acquire, offer to acquire or agree to acquire any business or material
assets of the Company or any of its Subsidiaries;

(iii) initiate or propose any offer by any third party to acquire Beneficial
Ownership of Voting Securities, other than a Transfer of Purchaser Shares
permitted in accordance with Article V or any merger, tender offer, business
combination, restructuring, recapitalization or other extraordinary transaction
involving, or any change of control of, the Company or any of its Subsidiaries;

(iv) act publicly to seek to affect, influence or control the Board or the
management of the Company or the business, operations, affairs, policies or
strategy, including budget and business plan, of the Company, including seeking
the election, appointment or removal of any Directors (other than the
Stockholder Designee) or a change in the composition or size of the Board;

(v) make or cause to be made any press release or similar public announcement or
communication relating to the way it intends to, or does, vote its Voting
Securities at any stockholder meeting or in connection with any action by
written consent at or in which Voting Securities are entitled to vote;

(vi) deposit any Voting Securities into a voting trust or subject any Voting
Securities to any proxy, arrangement or agreement with respect to the voting of
such securities or other agreement having a similar effect (other than the
granting of a proxy in connection with the Stockholder’s obligations pursuant to
Section 4.2);

 

10



--------------------------------------------------------------------------------

(vii) initiate, propose or in any way participate in any stockholder proposal or
make, or in any way participate in, directly or indirectly, any “solicitation”
of “proxies” to vote, or seek to influence any Person with respect to the voting
of, any Voting Securities, or become a “participant” in a “solicitation” (as
such terms are defined in Regulation 14A under the Exchange Act) with respect to
Voting Securities;

(viii) initiate or propose a call for any special meeting of the Company’s
stockholders;

(ix) form, join or in any way participate in a group (as contemplated by
Exchange Act Rule 13d-5(b) or any successor statute or regulation) with respect
to any Voting Securities;

(x) propose, or agree to, or enter into, any discussions, negotiations or
arrangements with, or provide any confidential information of the Company or any
of its Subsidiaries to, any third party with respect to any of the foregoing;

(xi) make any statement or disclosure inconsistent with the foregoing;

(xii) assist, advise or encourage any Person with respect to, or seek to do, any
of the foregoing; or

(xiii) propose or seek an amendment or waiver of any of the provisions of this
Section 4.1.

Section 4.2 Attendance at Meetings. The Stockholder shall be present in person
or represented by proxy at all meetings of stockholders of the Company so that
all Voting Securities then owned by the Stockholder shall be counted for the
purpose of determining the presence of a quorum at such meetings.

ARTICLE V

TRANSFER RESTRICTIONS

Section 5.1 Transfer Restrictions. (a) The right of the Stockholder and its
Affiliates to Transfer any Purchaser Shares is subject to the restrictions set
forth in this Article V, and no Transfer of Purchaser Shares by the Stockholder
or any of its Affiliates may be effected except in compliance with this
Article V. Any attempted Transfer in violation of this Agreement shall be of no
effect and null and void, regardless of whether the purported transferee has any
actual or constructive knowledge of the Transfer restrictions set forth in this
Agreement, and shall not be recorded on the stock transfer books of the Company.

(b) The Stockholder shall not Transfer any Purchaser Shares during the 12-month
period commencing at the Closing (the “Lock-Up Period”) without the prior
written consent of the Company, other than:

 

11



--------------------------------------------------------------------------------

(i) Transfers pursuant to any business combination, tender or exchange offer to
acquire Common Stock or other extraordinary transaction that the Board has
recommended; and

(ii) a Transfer by the Stockholder of all, and no less than all, of the
Purchaser Shares to any direct or indirect wholly-owned Subsidiary of the
Stockholder; provided that prior to any such Transfer such Subsidiary agrees in
writing to acquire and hold such transferred Purchaser Shares subject to all of
the provisions of this Agreement as if such Subsidiary were the original
Stockholder and the Stockholder provides an unconditional guarantee of all of
such Subsidiary’s obligations under this Agreement; provided, further, that, in
the event of any such Transfer, the Transferring Stockholder shall remain bound
by all of its obligations then applicable under this Agreement.

(c) Following the Lock-Up Period, the Stockholder may Transfer Purchaser Shares
only:

(i) in accordance with Section 5.1(b) above;

(ii) in a registered offering pursuant to the procedures described in Article
VI; or

(iii) in sales, in each calendar year, in an aggregate amount together with
other Purchaser Shares not in excess of 3% of the Voting Securities of the
Company issued and outstanding at such time (excluding, for the avoidance of
doubt, all other sales of Voting Securities by the Stockholder and its
Affiliates in such calendar year pursuant to Section 5.1(c)(i) and (ii)), made
(A) in open market sales pursuant, if applicable, to Rule 144 under the
Securities Act or (B) in one or more privately negotiated sales exempt from the
registration requirements of the Securities Act; provided that in no event shall
the Stockholder Transfer any Purchaser Shares pursuant to this clause (B) to any
Person that, after such Transfer, would, to the knowledge of the Stockholder
after due inquiry, Beneficially Own Voting Securities representing more than 5%
of the Voting Power. For the avoidance of doubt, this clause (iii) shall not
limit in any manner sales of the Purchaser Shares in a registered offering
pursuant to the procedures described in Article VI or any Transfers of the type
described in Section 5.1(b).

Section 5.2 Legends on Purchaser Shares; Securities Act Compliance. (a) Each
share certificate representing Purchaser Shares shall bear the following legends
(and a comparable notation or other arrangement will be made with respect to any
uncertificated Purchaser Shares):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. SUCH SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS THE ISSUER RECEIVES AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO IT STATING THAT

 

12



--------------------------------------------------------------------------------

SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SAID ACT.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A STOCKHOLDER’S AGREEMENT, DATED AS OF MARCH 20, 2011, TO WHICH THE ISSUER AND
CERTAIN OF ITS STOCKHOLDERS ARE PARTY, A COPY OF WHICH MAY BE INSPECTED AT THE
PRINCIPAL OFFICE OF THE ISSUER OR OBTAINED FROM THE ISSUER WITHOUT CHARGE.”

(b) The Stockholder agrees that it will, if requested by the Company, deliver at
its expense to the Company an opinion of reputable U.S. counsel selected by the
Stockholder and reasonably acceptable to the Company, in form and substance
reasonably satisfactory to the Company and counsel for the Company, that any
Transfer made other than in connection with a registered public offering by the
Company does not require registration under the Securities Act.

(c) In connection with any Transfer pursuant to Section 5.1(c), the Company
shall remove such portion of the legend described in Section 5.2(a) as is
appropriate under the circumstances. At such time as the Stockholder delivers at
its expense to the Company an opinion of reputable U.S. counsel selected by the
Stockholder and reasonably acceptable to the Company, in form and substance
reasonably satisfactory to the Company and counsel for the Company, that all of
the Purchaser Shares may be freely sold without registration under the
Securities Act, the Company agrees that it will promptly after the later of the
delivery of such opinion and the delivery by the Stockholder to the Company or
its transfer agent of a certificate (in the case of a transfer, in the proper
form for transfer) representing Purchaser Shares issued with the foregoing
restrictive legend, deliver or cause to be delivered to the Stockholder a stock
certificate representing such Purchaser Shares that is free from the first
paragraph of the legend described above (or in the case of uncertificated
shares, free of any notation related to such paragraph).

ARTICLE VI

REGISTRATION RIGHTS

Section 6.1 Demand Request. (a) Following the first anniversary of the Closing,
the Company shall, as promptly as reasonably practicable following the written
request of the Stockholder for registration under the Securities Act of all or
part of the Registrable Shares (a “Demand Request”), file a registration
statement with the SEC (a “Demand Registration Statement”) with respect to
resales of the Registrable Shares pursuant to the Stockholder’s intended method
of distribution thereof, and shall, subject to the terms of this Article VI, use
its reasonable best efforts to cause such Demand Registration Statement to be
declared effective under the Securities Act promptly after the filing thereof;
provided that such Demand Registration Statement shall be filed on (i) Form S-3,
if the Company is then eligible to file a registration statement on Form S-3
(pursuant to the General Instructions to Form S-3) (“S-3 Eligible”), or (ii) any
other appropriate form under the Securities Act for the type of offering

 

13



--------------------------------------------------------------------------------

contemplated by the Stockholder, if the Company is not then S-3 Eligible;
provided, further, that in no event shall the Company be required to file any
Demand Registration Statement providing for the offering of the Registrable
Shares on a delayed or continuous basis pursuant to Rule 415 promulgated under
the Securities Act, but it may elect to do so in its sole discretion. Each
Demand Request shall specify the aggregate amount of Registrable Shares to be
registered and the intended method or methods of distribution thereof.

(b) Notwithstanding anything to the contrary set forth in Section 6.1(a), the
Company shall not be obligated to prepare, file or cause a Demand Registration
Statement to become effective:

(i) more than (A) two times in any 12-month period and (B) five times in the
aggregate;

(ii) unless the Registrable Shares to be included in such Demand Registration
Statement (A) have an aggregate Market Value on the date such request for
registration is received by the Company of at least $500 million based on the
closing price of the Common Stock on the trading day immediately preceding the
day on which the Demand Request is delivered or (B) represent at least 10% of
the total Registrable Shares issued at the Closing (as adjusted for any stock
splits, reverse stock splits, stock dividends or distributions, combinations or
any similar recapitalizations); and

(iii) within 90 days after the effective date of a registration statement filed
pursuant to Section 6.1(a) or a registration statement to which the Stockholder
was given piggy-back rights pursuant to Section 6.2 (provided that the number of
Registrable Shares included in such Piggy-Back Registration was not less than
50% of the number of Registrable Shares requested to be registered by the
Stockholder pursuant to the Piggy-Back Request related to such Piggy-Back
Registration).

(c) Any Demand Request may be revoked by notice from the Stockholder to the
Company prior to the effective date of the corresponding Demand Registration
Statement; provided that such revoked Demand Request shall count as one of the
five Demand Requests referred to in Section 6.1(a) unless the Company as
promptly as reasonably practicable is reimbursed for all out-of-pocket expenses
(including fees of outside counsel and accountants and other expenses incurred
in connection with such Demand Request) incurred by the Company relating to the
registration requested pursuant to such revoked Demand Request. A Demand Request
may not be made for a minimum of 60 calendar days after the revocation of an
earlier Demand Request.

(d) Notwithstanding anything in this Agreement to the contrary, the Company
shall be entitled to postpone and delay, for reasonable periods of time not in
excess of 60 days, but in no event more than twice in any 12-month period (a
“Blackout Period”), the filing or effectiveness of any registration statement or
the offer or sale of any Registrable Shares thereunder if one or more executive
officers of the Company shall determine in good faith that any such filing or
the offering or sale of any Registrable Shares thereunder would (i) impede,
delay or otherwise interfere with any pending or contemplated material
acquisition, disposition, corporate reorganization or other similar material
transaction involving the Company, (ii) based

 

14



--------------------------------------------------------------------------------

upon advice from the Company’s investment banker or financial advisor, adversely
affect in more than an immaterial respect any pending or contemplated financing,
offering or sale of any class of securities by the Company, (iii) require
disclosure of material non-public information (other than information relating
to an event described in clause (i) or (ii) above) which, if disclosed at such
time, would not be in the best interests of the Company and its stockholders, or
(iv) have a material adverse effect on the Company; provided, however, that the
Company shall give written notice to the Stockholder of its determination to
postpone or delay the filing of such Demand Registration Statement or other
imposition of a Blackout Period, in which case the Stockholder shall be entitled
to cancel its Demand Request relating to such Demand Registration without such
Demand Request counting as one of the Demand Requests referred to in
Section 6.1(a); provided, further, that in the event that the Company proposes
to register Common Stock, whether or not for sale for its own account, during a
Blackout Period, the Stockholder shall have the right to exercise its rights
under Section 6.2 with respect to such registration, subject to the limitations
contained in this Agreement on the exercise of such rights. Upon notice by the
Company to the Stockholder of any such determination, the Stockholder shall,
except as required by applicable law, including any disclosure obligations under
Section 13 of the Exchange Act, keep the fact of any such notice strictly
confidential, and during any Blackout Period, promptly halt any offer, sale,
trading or transfer by it of any Common Stock for the duration of the Blackout
Period set forth in such notice (or until such Blackout Period shall be earlier
terminated in writing by the Company) and promptly halt any use, publication,
dissemination or distribution of any prospectus or prospectus supplement
covering such Registrable Shares for the duration of the Blackout Period set
forth in such notice (or until such Blackout Period shall be earlier terminated
in writing by the Company) and, if so directed by the Company, shall deliver to
the Company any copies then in its possession of any such prospectus or
prospectus supplement.

(e) In connection with any offering pursuant to a Demand Registration Statement
filed pursuant to Section 6.1(a), the managing underwriter for such offering
shall be selected by the Stockholder and reasonably acceptable to the Company;
provided that such managing underwriter shall be a nationally recognized
investment banking firm.

(f) Nothing in this Article VI shall affect, supersede or otherwise modify any
of the restrictions on Transfer set forth in Article V or any other provision of
this Agreement.

Section 6.2 Piggy-Back Registration. (a) If, at any time following the first
anniversary of the Closing, the Company proposes or is required to register any
Common Stock under the Securities Act on its behalf or on behalf of any of its
stockholders, on a form and in a manner that would permit registration of the
Registrable Shares (other than in connection with dividend reinvestment plans,
rights offerings or a registration statement on Form S-4 or S-8 or any similar
successor form), the Company shall give the Stockholder prompt written notice of
its intent to do so not less than 15 Business Days prior to the contemplated
filing date for such registration statement. Upon the written request of the
Stockholder (a “Piggy-Back Request”), given within five Business Days following
the time that the Stockholder was given any such written notice (which request
shall specify the number of Registrable Shares requested to be registered on
behalf of the Stockholder) (the “Piggy-Back Shares”), the Company shall include
in such registration statement (a “Piggy-Back Registration”), subject to the
provisions of this Section 6.2 and, in the case of a registration on behalf of
any of the Company’s stockholders,

 

15



--------------------------------------------------------------------------------

subject to the rights of such stockholders, the number of Registrable Shares set
forth in such Piggy-Back Request.

(b) In the event that the Company proposes or is required to register Common
Stock in connection with an underwritten offering and a nationally recognized
investment banking firm selected by the Company to act as managing underwriter
thereof reasonably and in good faith shall have advised the Company, the
Stockholder or any other holder of Common Stock intending to offer Common Stock
in the offering (each, an “Other Holder”) in writing that, in its opinion acting
in good faith, the inclusion in the registration statement of some or all of the
Registrable Shares sought to be registered by the Stockholder would adversely
affect the price or success of the offering, the Company shall include in such
registration statement such number of shares of Common Stock as the Company is
advised can be sold in such offering without such an effect (the “Maximum
Number”) as follows and in the following order of priority: (i) first, such
number of shares of Common Stock as the Company intended to be registered and
sold by the Company or, if such registration is on behalf of any Other Holders
exercising a contractual right to demand registration pursuant to which such
registration statement was filed, such number of shares of Common Stock as such
Other Holders intended to be registered and sold, and (ii) second, if and to the
extent that the number of shares of Common Stock to be registered under
clause (i) is less than the Maximum Number, such number of shares of Common
Stock as the Stockholder and any Other Holders or additional Other Holders (if
such registration was not initiated by such Other Holders) shall have intended
to register which, when added to the number of shares of Common Stock to be
registered under clause (i), is less than or equal to the Maximum Number, on a
pro rata basis according to the total number of shares of Common Stock
Beneficially Owned by each such Person.

Section 6.3 Termination of Registration Obligation. The obligation of the
Company to register Registrable Shares pursuant to this Article VI and maintain
the effectiveness of any Demand Registration Statement filed pursuant to
Section 6.1(a) shall terminate on the later of (a) the fifth anniversary of the
Closing and (b) the first date on which the Stockholder Beneficially Owns
Purchaser Shares representing less than the applicable Ownership Threshold.

Section 6.4 Registration Procedures. (a) In connection with each registration
statement prepared pursuant to this Article VI pursuant to which Registrable
Shares will be offered and sold, and in accordance with the intended method or
methods of distribution of the Registrable Shares as described in such
registration statement, the Company shall:

(i) use its reasonable best efforts to, as promptly as reasonably practicable,
prepare and file with the SEC a registration statement on an appropriate
registration form of the SEC and cause such registration statement to become
effective under the Securities Act promptly after the filing thereof, which
registration statement shall comply as to form in all materials respects with
the requirements of the applicable form and include all financial statements
required by such form to be filed therewith; provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company shall furnish to one counsel selected by the Stockholder draft
copies of all such documents proposed to be filed at least two Business Days
prior to such filing, which documents will be subject to the reasonable review
and comment of the

 

16



--------------------------------------------------------------------------------

Stockholder and its agents and Representatives and the underwriters, if any, and
the Company shall not file any amendment or supplement to a Demand Registration
Statement filed pursuant to Section 6.1(a) to which the Stockholder or the
underwriters, if any, shall reasonably object;

(ii) use its reasonable best efforts to, as promptly as reasonably practicable,
furnish without charge to the Stockholder, and the underwriters, if any, at
least one conformed copy of the registration statement and each post-effective
amendment or supplement thereto (including all schedules and exhibits but
excluding all documents incorporated or deemed incorporated therein by
reference, unless requested in writing by the Stockholder or an underwriter,
except to the extent such exhibits and schedules are currently available via the
SEC’s Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”)) and
such number of copies of the registration statement and each amendment or
supplement thereto (excluding exhibits and schedules) and the summary,
preliminary, final, amended or supplemented prospectuses included in such
registration statement as the Stockholder or such underwriter may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Shares being sold by the Stockholder (the Company hereby consents to
the use in accordance with the U.S. securities laws of such registration
statement (or post-effective amendment thereto) and each such prospectus (or
preliminary prospectus or supplement thereto) by the Stockholder and the
underwriters, if any, in connection with the offering and sale of the
Registrable Shares covered by such registration statement or prospectus);

(iii) use its reasonable best efforts to keep such registration statement
effective until the date that is 45 days after the date such registration
statement is initially declared effective (or such shorter period as shall
terminate when all of the securities covered by the registration statement have
been disposed or withdrawn, or if such registration statement relates to a firm
commitment underwritten offering, such longer period as, in the opinion of
counsel for the underwriters for such offering, a prospectus is required under
the Securities Act to be delivered in connection with sales of Registrable
Shares by an underwriter or dealer, but not in excess of 90 days) (the
“Effective Period”), prepare and file with the SEC such amendments,
post-effective amendments and supplements to the registration statement and the
prospectus as may be necessary to maintain the effectiveness of the registration
for the Effective Period) and cause the prospectus (and any amendments or
supplements thereto) to be filed with the SEC;

(iv) use its reasonable best efforts to, as promptly as reasonably practicable,
register or qualify the Registrable Shares covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as are reasonably necessary, keep such registrations or
qualifications in effect for so long as the registration statement remains in
effect, and do any and all other acts and things which may be reasonably
necessary to enable the Stockholder or any underwriter to consummate the
disposition of the Registrable Shares in such jurisdictions; provided, however,
that in no event shall the Company be required to (A) qualify to do business as
a foreign corporation in any jurisdiction where it would not, but for the
requirements of this subparagraph (iv), be required to be so qualified,
(B) execute or file any general consent to service of process under the laws of
any jurisdiction, (C) take any action that

 

17



--------------------------------------------------------------------------------

would subject it to service of process in suits other than those arising out of
the offer and sale of the securities covered by the registration statement, or
(D) subject itself to taxation in any jurisdiction where it would not otherwise
be obligated to do so, but for this paragraph (iv);

(v) use its reasonable best efforts to, as promptly as reasonably practicable,
cause all Registrable Shares covered by such registration statement to be listed
(after notice of issuance) on the NYSE or on the principal securities exchange
or interdealer quotation system on which the Common Stock is then listed or
quoted;

(vi) use its reasonable best efforts to promptly notify the Stockholder and the
managing underwriter or underwriters, if any, after becoming aware thereof,
(A) when the registration statement or any related prospectus or any amendment
or supplement thereto has been filed, and, with respect to the registration
statement or any post-effective amendment, when the same has become effective,
(B) of any request by the SEC or any U.S. state securities authority for
amendments or supplements to the registration statement or the related
prospectus or for additional information, (C) of the issuance by the SEC of any
stop order suspending the effectiveness of the registration statement or the
initiation of any proceedings for that purpose, (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose, or (E) within the Effective Period of the happening
of any event or the existence of any fact which makes any statement in the
registration statement or any post-effective amendment thereto, prospectus or
any amendment or supplement thereto, or any document incorporated therein by
reference untrue in any material respect or which requires the making of any
changes in the registration statement or post-effective amendment thereto or any
prospectus or amendment or supplement thereto so that they will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;

(vii) during the Effective Period, use its reasonable best efforts to obtain, as
promptly as practicable, the withdrawal of any order enjoining or suspending the
use or effectiveness of the registration statement or any post-effective
amendment thereto or the lifting of any suspension of the qualification of any
of the Registrable Shares for sale in any jurisdiction at the earliest date
reasonably practicable;

(viii) use its reasonable best efforts to deliver promptly to the Stockholder
and the managing underwriters, if any, copies of all correspondence between the
SEC and the Company, its counsel or auditors and all memoranda relating to
discussions with the SEC or its staff with respect to the registration statement
(except to the extent such correspondence is currently available via EDGAR) and
permit the Stockholder to do such investigation with respect to information
contained in or omitted from the registration statement as it deems reasonably
necessary for the purpose of conducting customary due diligence with respect to
the Company; provided that any such investigation shall not interfere
unreasonably with the Company’s business;

 

18



--------------------------------------------------------------------------------

(ix) use its reasonable best efforts to, as promptly as reasonably practicable,
provide and cause to be maintained a transfer agent and registrar for all
Registrable Shares covered by such registration statement not later than the
effective date of such registration statement;

(x) use its reasonable best efforts to cooperate with the Stockholder and the
managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing the Registrable Shares to
be sold under the registration statement in a form eligible for deposit with the
Depository Trust Corporation not bearing any restrictive legends (other than as
required by the Depository Trust Corporation) and not subject to any stop
transfer order with any transfer agent, and cause such Registrable Shares to be
issued in such denominations and registered in such names as the managing
underwriters, if any, may request in writing or, if not an underwritten
offering, in accordance with the instructions of the Stockholder, in each case
at least two Business Days prior to any sale of Registrable Shares;

(xi) in the case of a firm commitment underwritten offering, use its reasonable
best efforts to, as promptly as reasonably practicable, enter into an
underwriting agreement customary in form and substance (taking into account the
Company’s prior underwriting agreements) for firm commitment underwritten
secondary offerings of the nature contemplated by the applicable registration
statement;

(xii) use its reasonable best efforts to, as promptly as reasonably practicable,
obtain an opinion from the Company’s counsel and a “cold comfort” letter from
the Company’s independent public accountants (and, if necessary, any other
independent certified public accountants of any Subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data is, or is required to be, included in the registration statement)
in customary form and covering such matters as are customarily covered by such
opinions and “cold comfort” letters in connection with an offering of the nature
contemplated by the applicable registration statement;

(xiii) use its reasonable best efforts to, as promptly as reasonably
practicable, provide to counsel to the Stockholder and to the managing
underwriters, if any, and no later than the time of filing of any document which
is to be incorporated by reference into the registration statement or prospectus
(after the initial filing of such registration statement), copies of any such
document;

(xiv) cause its officers to use their commercially reasonable efforts to support
the marketing of the Registered Shares covered by the registration statement;

(xv) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and any applicable national
securities exchange; and

(xvi) use its commercially reasonable efforts to comply with the requirements of
Rule 144(c)(1) with respect to public information about the Company.

 

19



--------------------------------------------------------------------------------

(b) In the event that the Company would be required, pursuant to
Section 6.4(a)(vi)(E), to notify the Stockholder or the managing underwriter or
underwriters, if any, of the happening of any event specified therein, the
Company shall, subject to Section 6.1(c), as promptly as practicable, prepare
and furnish to the Stockholder and to each such underwriter a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of Registrable Shares that have been registered pursuant
to this Agreement, such prospectus shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Stockholder agrees that, upon
receipt of any notice from the Company pursuant to Section 6.4(a)(vi)(E), it
shall, and shall use its reasonable best efforts to cause any sales or placement
agent or agents for the Registrable Shares and the underwriters, if any, to
forthwith discontinue disposition of the Registrable Shares until such Person
shall have received copies of such amended or supplemented prospectus and, if so
directed by the Company, to destroy all copies, other than permanent file
copies, then in its possession of the prospectus (prior to such amendment or
supplement) covering such Registrable Shares as soon as practicable after the
Stockholder’s receipt of such notice.

(c) The Stockholder shall furnish to the Company in writing such information
regarding the Stockholder and its intended method of distribution of the
Registrable Shares as the Company may from time to time reasonably request in
writing in order for the Company to comply with its obligations under all
applicable securities and other laws and to ensure that the prospectus relating
to such Registrable Shares conforms to the applicable requirements of the
Securities Act and the rules and regulations thereunder. If the Stockholder
fails to provide the requested information within 15 Business Days of the
receipt by the Stockholder of such request, the Company shall be entitled to
refuse to register the Registrable Shares in the applicable registration
statement. The Stockholder shall notify the Company as promptly as practicable
of any inaccuracy or change in information previously furnished by the
Stockholder to the Company or of the occurrence of any event, in either case as
a result of which any prospectus relating to the Registrable Shares contains or
would contain an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and promptly furnish to the Company any additional information
required to correct and update any previously furnished information or required
so that such prospectus shall not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(d) (i) If requested by the managing underwriter for an underwritten offering
(primary or secondary) of any equity securities of the Company, the Stockholder
agrees not to effect any Transfer of any Registrable Shares, including any sale
pursuant to Rule 144 under the Securities Act, and not to effect any Transfer of
any other equity security of the Company (in each case, other than as part of
such underwritten public offering) during the ten days prior to, and during the
90-day period (or such longer period as the Stockholder agrees with the
underwriter of such offering) beginning on, the consummation of any underwritten
public offering covered by a registration statement referred to in Section 6.2
if the Stockholder is permitted to include Registrable Shares thereunder.

 

20



--------------------------------------------------------------------------------

(ii) The Company hereby agrees that if it shall previously have received a
request pursuant to Section 6.1 for registration of Registrable Shares in an
underwritten offering, and if such previous registration shall not have been
withdrawn or abandoned, the Company, if requested by the managing underwriter
for such underwritten offering, shall not transfer to a third party or third
parties any Common Stock, any other equity security of the Company or any
security convertible into or exchangeable for any equity security of the Company
until the earlier of (A) 90 days after the effective date of such registration
statement and (B) such time as all of the Registrable Shares covered by such
registration statement have been distributed; provided, however, that
notwithstanding the foregoing, the Company may transfer Common Stock or such
other securities (1) as part of such underwritten offering, (2) pursuant to a
registration statement on Form S-8 or Form S-4 under the Securities Act or any
successor or similar form, (3) as part of a transaction under Rule 145 of the
Securities Act, (4) in one or more private transactions that would not interfere
with the method of distribution contemplated by such registration statement, or
(5) if such transfer was publicly announced or agreed to in writing by the
Company prior to the date of the receipt of such request pursuant to
Section 6.1.

(e) In the case of any underwritten offering of shares of Common Stock
registered under a Demand Registration Statement filed pursuant to
Section 6.1(a), or in the case of a registration under Section 6.2 if the
Company has entered into an underwriting agreement in connection therewith, all
shares of Common Stock to be included in such offering or registration, as the
case may be, shall be subject to the applicable underwriting agreement and no
Person may participate in such offering or registration unless such Person
agrees to sell such Person’s securities on the basis provided therein and
completes and executes all questionnaires, indemnities, underwriting agreements
and other documents (other than powers of attorney) which must be executed in
connection therewith, and provides such other information to the Company or the
underwriter as may be reasonably requested to offer or register such Person’s
Common Stock.

Section 6.5 Registration Expenses. The Stockholder shall bear all agent fees and
commissions, underwriting discounts and commissions and fees and disbursements
of its counsel and accountants in connection with any registration of any
Registrable Shares pursuant to Section 6.1 or 6.2. The Company shall bear all
other fees and expenses in connection with any registration statement pursuant
to Section 6.1 or 6.2, including all registration and filing fees, all printing
costs and all fees and expenses of counsel and accountants for the Company.

Section 6.6 Indemnification; Contribution. (a) The Company shall, and it hereby
agrees to, indemnify and hold harmless the Stockholder and its controlling
Persons, if any, and each underwriter and its controlling Persons, if any, in
any offering or sale of the Registrable Shares, against any losses, claims,
damages or liabilities, actions or proceedings (whether commenced or threatened)
in respect thereof and expenses (including reasonable fees of counsel)
(collectively, “Claims”) to which each such indemnified party may become
subject, insofar as such Claims (including any amounts paid in settlement
effected with the consent of the Company as provided herein), or actions or
proceedings in respect thereof, arise out of or are based upon an untrue
statement or alleged untrue statement of a material fact contained in any
registration statement, or any preliminary or final prospectus contained
therein, or any amendment or supplement thereto, or any document incorporated by
reference therein, or arise out of or are based upon any omission or alleged
omission to state therein a material fact

 

21



--------------------------------------------------------------------------------

required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, and the
Company shall, and it hereby agrees to, reimburse periodically the Stockholder
or any such underwriter for any legal or other out-of-pocket expenses reasonably
incurred by them in connection with investigating or defending any such Claims;
provided, however, that the Company shall not be liable to any such Person in
any such case to the extent that any such Claims arise out of or are based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, or preliminary or final prospectus, or
amendment or supplement thereto, in reliance upon information furnished to the
Company by the Stockholder, any underwriter or any Representative of the
Stockholder, expressly for use therein, or by the Stockholder’s failure to
furnish the Company, upon request, with the information with respect to the
Stockholder, or any underwriter or Representative of the Stockholder, or the
Stockholder’s intended method of distribution, that is the subject of the untrue
statement or omission.

(b) The Stockholder shall, and hereby agrees to, (i) indemnify and hold harmless
the Company, its directors, officers, employees and controlling Persons, if any,
and each underwriter, its partners, officers, directors, employees and
controlling Persons, if any, in any offering or sale of Registrable Shares
against any Claims to which each such indemnified party may become subject,
insofar as such Claims (including any amounts paid in settlement as provided
herein), or actions or proceedings in respect thereof, arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any registration statement, or any preliminary or final prospectus
contained therein, or any amendment or supplement thereto, or any document
incorporated by reference therein, or arise out of or are based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Stockholder
expressly for use therein, and (ii) reimburse the Company for any legal or other
out-of-pocket expenses reasonably incurred by the Company in connection with
investigating or defending any such Claim.

(c) The Stockholder and the Company agree that if, for any reason, the
indemnification provisions contemplated by Section 6.6(a) or 6.6(b) are
unavailable to or are insufficient to hold harmless an indemnified party in
respect of any Claims referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such Claims in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the indemnified party, on
the other hand, with respect to the applicable offering of securities. The
relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such indemnifying party or by
such indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
If, however, the allocation in the first sentence of this Section 6.6(c) is not
permitted by applicable law, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative faults, but also the relative
benefits of the indemnifying party and the indemnified party, as well as any
other relevant equitable considerations. The parties hereto agree that it

 

22



--------------------------------------------------------------------------------

would not be just and equitable if contributions pursuant to this Section 6.6(c)
were to be determined by pro rata allocation or by any other method of
allocation which does not take into account the equitable considerations
referred to in the preceding sentences of this Section 6.6(c). The amount paid
or payable by an indemnified party as a result of the Claims referred to above
shall be deemed to include (subject to the limitations set forth in Section 6.7)
any legal or other fees or expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action, proceeding
or claim. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

Section 6.7 Indemnification Procedures.

(a) If an indemnified party shall desire to assert any claim for indemnification
provided for under Section 6.6 in respect of, arising out of or involving a
Claim against the indemnified party, such indemnified party shall notify the
Company or the Stockholder, as the case may be (the “Indemnifying Party”), in
writing of such Claim, the amount or the estimated amount of Damages sought
thereunder to the extent then ascertainable (which estimate shall not be
conclusive of the final amount of such Claim), any other remedy sought
thereunder, any relevant time constraints relating thereto and, to the extent
practicable, any other material details pertaining thereto (a “Claim Notice”)
promptly after receipt by such indemnified party of written notice of the Claim;
provided, however, that failure to provide a Claim Notice shall not affect the
indemnification obligations provided hereunder except to the extent the
Indemnifying Party shall have been materially prejudiced as a result of such
failure. The indemnified party shall deliver to the Indemnifying Party, promptly
after the indemnified party’s receipt thereof, copies of all notices and
documents (including court papers) received by the indemnified party relating to
the Claim; provided, however, that failure to provide any such copies shall not
affect the indemnification obligations provided hereunder except to the extent
the Indemnifying Party shall have been materially prejudiced as a result of such
failure.

(b) If a Claim is made against an indemnified party, the Indemnifying Party will
be entitled to participate in the defense thereof and, if it so chooses and
acknowledges without reservation its obligation to indemnify the indemnified
party therefore, to assume the defense thereof with separate counsel selected by
the Indemnifying Party and reasonably satisfactory to the indemnified party.
Should the Indemnifying Party so elect to assume the defense of a Claim, the
Indemnifying Party will not be liable to the indemnified party for legal
expenses subsequently incurred by the indemnified party in connection with the
defense thereof, unless the Claim involves potential conflicts of interest or
substantially different defenses for the indemnified party and the Indemnifying
Party. If the Indemnifying Party assumes such defense, the indemnified party
shall have the right to participate in defense thereof and to employ counsel, at
its own expense (except as provided in the immediately preceding sentence),
separate from the counsel employed by the Indemnifying Party. The Indemnifying
Party shall be liable for the fees and expenses of counsel employed by the
indemnified party for any period during which the Indemnifying Party has not
assumed the defense thereof and as otherwise contemplated by the two immediately
preceding sentences. If the Indemnifying Party chooses to defend any Claim, the
other party shall cooperate in the defense or prosecution thereof. Such
cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such Claim, and

 

23



--------------------------------------------------------------------------------

use reasonable efforts to make employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. Whether or not the Indemnifying Party shall have assumed the defense
of a Claim, the indemnified party shall not admit any liability with respect to,
or settle, compromise or discharge, such Claim without the Indemnifying Party’s
prior written consent (which consent shall not be unreasonably withheld or
delayed). The Indemnifying Party may pay, settle or compromise a Claim without
the written consent of the indemnified party, so long as such settlement
includes (i) an unconditional release of the indemnified party from all
liability in respect of such Claim, (ii) does not subject the indemnified party
to any injunctive relief or other equitable remedy, and (iii) does not include a
statement or admission of fault, culpability or failure to act by or on behalf
of any indemnified party.

ARTICLE VII

NON-COMPETITION

Section 7.1 Non-Competition. The Stockholder agrees that for the period
commencing at the Closing and expiring on the later of (a) the second
anniversary of the Closing and (b) the date that is one year after the first
date on which the Stockholder ceases to Beneficially Own shares representing
less than the applicable Ownership Threshold or ceases to have a right to
designate a Stockholder Designee or successor thereto on the Board
(a) (including because the Stockholder has unilaterally irrevocably relinquished
its right to appoint such designee), neither it nor any of its Affiliates shall,
either directly or indirectly, alone or with others, (i) engage in the Business,
(ii) act as a reseller, agent or distributor in the United States for anyone
engaged, directly or indirectly, alone or with others, in the Business,
(iii) act as a mobile virtual network operator in the United States (each of
(i), (ii) and (iii), a “Competing Business”), (iv) own an interest in (whether
as a stockholder, member or partner, but in each case excluding any such
interest not exceeding 5% of any class of security), or manage, operate, or
control, or participate in or be connected with as a director, any Person
engaged in a Competing Business (other than the Company and its Affiliates), or
(v) manufacture, market or distribute, or allow the manufacturing, marketing or
distributing of, any products or services under, or use in any way, the Business
Marks in the United States in connection with the Business, other than by the
Company and its Affiliates in accordance with the terms of the Acquisition
Agreement (or any license agreements entered into pursuant to Section 4.21 or
Section 4.22 of the Acquisition Agreement); provided that, notwithstanding the
foregoing, for three years after the closing of the Acquisition, neither the
Stockholder nor its Subsidiaries shall sell, market or provide products or
services to customers in the United States under the name “T-Mobile”; provided,
further, that the foregoing shall not prohibit (x) customers of the Stockholder
and its Affiliates outside of the United States from receiving roaming services
in the United States or (y) businesses of Seller or its Subsidiaries (other than
the Company and its Subsidiaries) that are located outside of the United States
and are, as of the date hereof, engaging in activities described in the
definition of Business with customers in the United States, from continuing to
engage in such activities, provided, that such products and services are not
direct substitutes for wireless voice and data services. If the final judgment
of a court of competent jurisdiction declares that any term or provision of this
Section 7.1 is invalid or unenforceable, the parties hereto agree that the court
making the determination of invalidity or unenforceability will have the power
to and shall reduce the scope, duration, or area of the term or provision, to
delete specific words or phrases,

 

24



--------------------------------------------------------------------------------

or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Termination. Except with respect to obligations set forth in
Sections 3.2 and 7.1, which shall survive the termination of this Agreement,
upon the consummation of a sale of all or substantially all of the Company’s
assets or any tender or exchange offer, merger (other than a merger by the
Company to effect a reorganization or recapitalization) or consolidation or any
similar transaction in which each holder of Purchaser Shares (other than, if
applicable, the Person proposing such transaction) disposes of all Common Stock
Beneficially Owned by each such holder or that otherwise results in the
acquisition of all (but not less than all) Purchaser Shares Beneficially Owned
by each such holder, this Agreement shall terminate and be of no further force
and effect. In addition, this Agreement shall terminate and be of no further
force and effect if the Acquisition Agreement shall terminate prior to the
Closing.

Section 8.2 Injunctive Relief. Each party hereto acknowledges that it would be
impossible to determine the amount of damages that would result from any breach
of any of the provisions of this Agreement and that the remedy at law for any
breach, or threatened breach, of any of such provisions would likely be
inadequate and, accordingly, agrees that the other party shall, in addition to
any other rights or remedies which it may have, be entitled to such equitable
and injunctive relief as may be available from any court of competent
jurisdiction to compel specific performance of, or restrain any party from
violating, any of such provisions. In connection with any action or proceeding
for injunctive relief, each party hereto hereby waives the claim or defense that
a remedy at law alone is adequate and agrees, to the maximum extent permitted by
law, to have each provision of this Agreement specifically enforced against it,
without the necessity of posting bond or other security against it, and consents
to the entry of injunctive relief against it enjoining or restraining any breach
or threatened breach of such provisions of this Agreement.

Section 8.3 Assignments. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, legal
representatives and permitted assigns. Except as contemplated by
Section 5.1(b)(ii), neither party may directly or indirectly assign any of its
rights or delegate any of its obligations under this Agreement, by operation of
law or otherwise, without the prior written consent of the other party; provided
that the foregoing shall not prohibit any such assignment in connection with a
change in control of the Stockholder. Any purported direct or indirect
assignment in violation of this Section 8.3 shall be null and void ab initio.

Section 8.4 Amendments; Waiver. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by (i) the Company, where enforcement of the
amendment, modification,

 

25



--------------------------------------------------------------------------------

discharge or waiver is sought against the Company or (ii) the Stockholder, where
enforcement of the amendment, modification, discharge or waiver is sought
against the Stockholder. Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the party granting such waiver in any other respect or at
any other time. The waiver by the Company or the Stockholder of a breach of or a
default under any of the provisions of this Agreement or to exercise any right
or privilege hereunder, shall not be construed as a waiver of any other breach
or default of a similar nature, or as a waiver of any of such provisions, rights
or privileges hereunder. The rights and remedies herein provided are cumulative
and none is exclusive of any other, or of any rights or remedies that any party
may otherwise have at law or in equity.

Section 8.5 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and shall be
deemed given to a party when (a) delivered to the appropriate address by hand or
by nationally recognized overnight courier service, (b) sent by facsimile with
confirmation of transmission by the transmitting equipment, or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case, to the following addresses or facsimile numbers and marked to the
attention of the person (by name or title) designated below, or to such other
persons or addresses as may be designated in writing by the party to receive
such notice as provided below:

To the Company:

AT&T Inc.

One AT&T Plaza

208 S. Akard Street, Suite 3702

Telephone: (214) 757-3300

Fax: (214) 746-2103

Attention: D. Wayne Watts

With copies to:

Joseph B. Frumkin

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Telephone: (212) 558-4101

Fax: (212) 558-3588

and:

Eric M. Krautheimer

Sullivan & Cromwell LLP

1888 Century Park East

Los Angeles, California 90067

Telephone: (310) 712-6678

Fax: (310) 712-8800

 

26



--------------------------------------------------------------------------------

To the Stockholder:

Deutsche Telekom AG

Friedrich-Ebert-Alle 140

53113 Bonn, Germany

Fax: +49-228-181-74008

Attention: General Counsel

With a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Fax: (212) 403-2000

Attention:     Adam O. Emmerich

  Steven A. Cohen

Section 8.6 Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THEREOF. Each party hereto agrees that it
shall bring any action or proceeding in respect of any claim arising out of or
related to this Agreement or the transactions contained in or contemplated by
this Agreement, exclusively in the United States District Court for the District
of Delaware or the Chancery Court of the State of Delaware (the “Chosen Courts”)
and, solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement Agreements, (a) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (b) waives any
objection to laying venue in any such action or proceeding in the Chosen Courts,
(c) waives any objection that the Chosen Courts are an inconvenient forum or do
not have jurisdiction over any party hereto, and (d) agrees that service of
process upon such party in any such action or proceeding shall be effective if
notice is given in accordance with Section 8.5. Each party hereto irrevocably
designates C.T. Corporation as its agent and attorney-in-fact for the acceptance
of service of process and making an appearance on its behalf in any such claim
or proceeding and for the taking of all such acts as may be necessary or
appropriate in order to confer jurisdiction over it before the Chosen Courts and
each party hereto stipulates that such consent and appointment is irrevocable
and coupled with an interest. Each party hereto irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

Section 8.7 Interpretation. The table of contents and headings herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement and, in the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

27



--------------------------------------------------------------------------------

Section 8.8 Entire Agreement; No Other Representations. Except for the
Acquisition Agreement, this Agreement constitutes the entire agreement, and
supersedes all prior agreements, understandings representations and warranties
both written and oral, between the parties with respect to the subject matter
hereof.

Section 8.9 No Third-Party Beneficiaries. Except as explicitly provided for in
Sections 6.6 and 6.7, this Agreement is not intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder.

Section 8.10 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision; and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

Section 8.12 Effectiveness. This Agreement shall become effective as of the
Closing.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

AT&T INC. By:  

/s/ Randall Stephenson

  Name: Randall Stephenson  

Title:   Chairman of the Board, Chief
  Executive Officer and President

DEUTSCHE TELEKOM AG By:  

/s/ René Obermann

  Name: René Obermann   Title:   Chief Executive Officer By:  

/s/ Timotheus Höttges

  Name: Timotheus Höttges   Title:   Chief Financial Officer

[Signature Page to Stockholder’s Agreement]